Citation Nr: 1110092	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-24 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to January 21, 2006, 10 percent disabling from January 21, 2006 and 30 percent disabling from December 17, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1991 to July 1991 and from January 2003 to July 2004.  He had additional service with the Army Reserve and the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) from a September 2009 Board remand.  It was originally on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the issue of entitlement to service connection for bilateral hearing loss was on appeal at the time of the Board's 2009 remand.  In August 2010, the RO granted in full the benefit sought on appeal.  As such, the Board will not further discuss it.  


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD caused symptoms including depressed mood, anxiety, chronic sleep impairment, irritability, hypervigilance and concentration problems throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Prior to January 21, 2006, the criteria for an initial rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).    

2.  From January 21, 2006 to December 17, 2009, the criteria for an initial rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).    

3.  From December 17, 2009, the criteria for an initial rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Stegall Considerations

In September 2009, the Board remanded this case for the following reasons: (1) to verify the Veteran's dates of active duty service, active duty for training and inactive duty training; (2) in the event that the Veteran's service dates could not be obtained, to issue a formal finding that any further search would be futile; (3) to ask the Veteran to identify his service dates and to provide any documents in his possession that he had not yet provided; (4) to afford the Veteran a VA examination for his PTSD; and (5) to obtain a nexus opinion with regard to his hearing loss claim.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The RO made efforts to verify the Veteran's service dates, sending requests to the Defense Personnel Records Information Retrieval System (DPRIS), the United States Army Reserve Command (USARC) and the Defense Finance and Accounting Service (DFAS).  In March 2010, the DFAS provided the Veteran's payroll account, which documents his training dates.  Further, the Veteran was given an opportunity to submit additional evidence, and in a September 2010 response, stated that he had no other information or evidence to submit.  The Veteran was afforded a VA examination for PTSD in December 2009.  The Board finds that the above actions are in substantial compliance with its September 2009 remand.  The Board notes that the remand directives which pertain to hearing loss are moot, as service connection has been granted and the issue is no longer on appeal.   

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  The United States Court of Appeals for Veteran s Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim, which include: (1) Veteran  status; (2) existence of a disability; (3) a connection between the Veteran 's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met and that VA has no further duty prior to Board adjudication.  The RO originally provided VCAA notice to the Veteran in correspondence dated in September 2004.  In that letter, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits.  The RO advised the Veteran of VA's duties under the VCAA and the delegation of responsibility between VA and the Veteran in procuring the evidence relevant to the claim, including which portion of the information and evidence necessary to substantiate the claim was to be provided by the Veteran and which portion VA would attempt to obtain on behalf of the Veteran.  

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because an initial evaluation and effective date has been assigned with regard to the issue on appeal, VA's duty to notify in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and circumstances of an individual case, but typically, the duty to assist requires VA to obtain relevant records from federal agencies, to make reasonable efforts to obtain relevant records not in the custody of federal agencies, and in certain circumstances, to provide a medical examination or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the Veteran's service treatment records, VA medical center (VAMC) records, and provided VA examinations in March 2005, January 2006 and December 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes, as they provide thorough assessments of the severity of the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial evaluation is at issue, the Board must assess the entire period since the original claim was filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, the Board must assign staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that there was no basis for drawing a distinction between initial ratings and increased-rating claims for the purpose of applying staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

The Veteran's PTSD is presently assigned a 30 percent rating from July 30, 2004, a 10 percent rating from January 21, 2006 and a 30 percent rating from December 17, 2009 under Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Under the General Rating Formula for Mental Disorders, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  
   
A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual or Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  

Scores from 71-80 reflect symptoms that, if present, are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Scores from 61-70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores from 51-60 reflect some moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  

Scores from 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).   
	
When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

In a January 2006 rating decision, the RO granted service connection and assigned a 30 percent disability rating, effective July 30, 2004, the day after the Veteran's discharge from service.  The RO assigned a 10 percent rating from January 21, 2006, the date of a VA examination showing that PTSD had improved.  The RO increased the rating to 30 percent, effective December 17, 2009, the date of the Veteran's most recent VA examination.  The Veteran asserts that increases are warranted for all three of the ratings assigned.  

VAMC records show that in January 2005, the Veteran's GAF score was 50 and he had symptoms of sadness, depression, tearfulness, poor sleep and irritability.  During a PTSD screening in February 2005, the Veteran reported nightmares,  hypervigilance and avoidance of crowds.  

The Veteran underwent a VA examination in March 2005, during which he reported nightmares, ritualistic checking of doors and windows at night and situational anxiety and depression.  Loud noises and the smell of diesel upset him.  The examiner noted that the Veteran was oriented to person, place and time, and his memory was intact.  The Veteran denied flashbacks and suicidal and homicidal ideation.  The VA examiner assigned a GAF score of 80.  

In an April 2005 VAMC treatment note, the Veteran reported severe nightmares, crowd avoidance, concentration problems and anger.  In July and August of 2005, his GAF score was 55.  In September 2005, his GAF score was 50.  In November of that year, his GAF score had decreased to 40.  In a VAMC treatment note in November 2005, the Veteran reported that he was no longer working due to an outburst at work.  He became angry and left the job site.  He reported concentration and motivation loss.  The VA psychologist noted that the Veteran was anxious, depressed and irritable.  He denied suicidal and homicidal ideation.  

During a VA examination in January 2006, the Veteran reported sleep difficulties, nightmares, hypervigilance, an exaggerated startle response, concentration difficulties, irritability, depression currently relieved with medication, having few friends and little social interaction, intrusive distressing recollections of his trauma and avoidance of crowds.  He reported some passive suicidal ideation in the past, with no actual attempts.  He denied homicidal ideation.  The VA examiner assigned a GAF score of 75.  

VAMC records show intermittent treatment for PTSD from February 2006 to the present time.  The Veteran received his most recent VA examination in December 2009.  The VA examiner noted that the Veteran's thought process seemed linear and logical, and there was no evidence of delusions, hallucinations or a thought disorder.  Concentration and working memory were generally adequate, although the examiner noted some distractibility.  He stated that short term memory was mildly inefficient, but there was no evidence of a primary memory problem.  The examiner stated that the Veteran's depression and anxiety may have a negative impact on his concentration abilities.  The Veteran reported poor sleep, recurring nightmares, hypervigilance and anxiety.  He denied suicidal ideation.  The examiner observed that psychometric testing revealed moderate depression and social avoidance.  The examiner assigned a GAF score of 65.              

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that he is entitled to an increased rating of 30 percent for the appeal period from January 21, 2006 to December 17, 2009.  The description of the Veteran's symptoms during the January 2006 VA examination reasonably show that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The clinical findings of record describe experiences, thoughts and emotions due to the Veteran's PTSD that interfere with his daily life and his relationships with others.  Specifically, depressed mood requiring medication, chronic sleep impairment, intrusive thoughts, concentration problems, hypervigilance, irritability and social isolation  significantly affect the Veteran's ability to establish and maintain effective work and social relationships.  

Although there is little evidence of psychiatric treatment during this period, the Board finds that the January 2006 VA examination did not show any decrease in the severity of the Veteran's PTSD symptomatology.  Thus, in evaluating all of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency, or a 30 percent disability rating, but no higher, for the portion of the appeal between January 21, 2006 and December 17, 2009.  

The Board finds that the 30 percent ratings currently assigned from July 30, 2004 to January 21, 2006 and from December 17, 2009 to the present are an accurate reflection of the severity of the Veteran's disability.  The majority of the symptoms required for a higher evaluation of 50 percent were neither complained of nor observed during these appeal periods, including flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; and impaired judgment.  While his ability to maintain social relationships was diminished, he reported good relationships with his significant other and his children.  Further, while the December 2009 VA examiner noted mildly inefficient short term memory and distractibility, the Veteran's concentration and working memory were generally adequate.  Such findings are consistent with the rating criteria required for a 30 percent evaluation and do not approximate the criteria required for assignment of a 50 percent or higher evaluation.      
 
The percentage ratings assigned by the VA Schedule for Rating Disabilities represent the average impairment in earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  In cases where either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating as outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As discussed above, the Veteran's PTSD has caused some occupational impairment, but the currently assigned 30 percent rating more than adequately addresses the Veteran's disability level and symptomatology.  The Veteran's disorder has not rendered impracticable the application of the regular schedular standards.  See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation.  Id.   


ORDER

1.  Entitlement to an initial rating in excess of 30 percent for PTSD for the portion of the appeal period prior to January 21, 2006 is denied.  

2.  Entitlement to an initial rating of 30 percent for PTSD for the portion of the appeal period from January 21, 2006 to December 17, 2009, is granted.  

3.  Entitlement to an initial rating in excess of 30 percent for PTSD for the portion of the appeal period from December 17, 2009 is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


